IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-20186
                          Conference Calendar
                           __________________


GEORGE EARL JENKINS,

                                       Plaintiff-Appellant,

versus

DAVID R. GILBERTSON,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-3323
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     George Jenkins, #621316, has appealed the district court's

dismissal without prejudice of his civil rights action.      His sole

contention on appeal, that the district court lacked the inherent

authority to dismiss his appeal for lack of prosecution, is

frivolous.     See McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th

Cir. 1988).    Because the appeal is frivolous, it is DISMISSED.

See 5th Cir. R. 42.2.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20186
                               -2-

     We caution Jenkins that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Jenkins is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; WARNING ISSUED.